DETAILED ACTION
Notice to Applicant
In response to the communication received on 07/20/2021, the following is a Final Office Action for Application No. 16652611.  

Status of Claims
Claims 1-9 are pending.
Claims 10-12 are cancelled per Claims and Remarks dated 07/20/2021. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, processor and/or memory medium to inter alia perform the function of determine an estimated cost associated with the identified area is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of determine an estimated cost associated with the identified area which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, processor and/or memory medium to inter alia perform the function of determine an estimated cost associated with the identified area is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  
In an effort to further expedite prosecution, see:  Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples, October 2019 30, Example 46. Livestock Management.  Therein claim 1 of Ex. 46, the memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two Changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a non-transitory computer readable medium configured to store executable programmed modules; at least one processor communicatively coupled with the non-transitory computer readable medium configured to execute programmed modules stored therein; and one or more executable programmed modules, stored in the non-transitory computer readable medium and configured to, when executed by the at least one processor, present information and one or more user input fields and  receive information via the one or more user input fields generate a plurality of workflows based on user input, wherein each of the plurality of workflows comprises a plurality of interdependent tasks for preparing an estimate, generate one or more estimate types based on user input, associate one or more of the plurality of workflows with each of the one or more estimate types, after initiation of an estimate for a project from one of the one or more estimate types, control scheduling of the plurality of interdependent tasks in the one or more workflows associated with the one estimate type, control assignment of that plurality of interdependent tasks to one or more users, and enforce interdependencies within that plurality of interdependent tasks,  present each of the plurality of interdependent tasks to the one or more users to which that interdependent task was assigned,  2Application No. 16/652,611Attorney Docket No. 124083-OOO1USO1determine a cost associated with one or more items of material associated with the project,  and determine a cost associated with one or more items of labor associated with the project, and, present a scaled diagram associated with the project in a graphical user interface, receive input from a user identifying an area of the scaled diagram, determine one or more metrics associated with the identified area of the scaled diagram according to a scale of the scaled diagram, and determine an estimated cost associated with the identified area based on the calculated one or more metrics and cost information, wherein the estimated cost comprises a materials cost portion and a labor cost portion. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The non-transitory computer readable medium, user device and/or processor is recited at a i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic non-transitory computer readable medium, user device and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determine an estimated cost by a non-transitory computer readable medium, user device and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: non-transitory computer readable medium, user device and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determine an estimated cost by a non-transitory computer readable medium, user device and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0089 wherein “performed with a general purpose processor, a digital signal processor ("DSP"), an ASIC, FPGA or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duenke (US 20020026343 A1) hereinafter referred to as Duenke in view of Homeyer et al. (US 20190026663 A1) hereinafter referred to as Homeyer.  

Duenke teaches:
Claim 1. A system comprising: 
a non-transitory computer readable medium configured to store executable programmed modules; at least one processor communicatively coupled with the non-transitory computer readable medium configured to execute programmed modules stored therein; and one or more executable programmed modules, stored in the non-transitory computer readable medium and configured to, when executed by the at least one processor (¶0016 In another aspect, the invention is directed to an automated material and labor cost estimating method within a computer system having a processor, a graphical user interface including a computer display, and an input device. The method comprises maintaining a database of items and cost data associated with the items. One or more of the items are grouped to define predetermined sets of grouped items corresponding to a desired installation of the construction project.), 
present information and one or more user input fields and receive information via the one or more user input fields generate a plurality of workflows based on user input, wherein each of the plurality of workflows comprises a plurality of interdependent tasks for preparing an estimate (¶0068 At step 334, it is determined whether the user wants to calculate an estimate for the input data. If the user selects to calculate an estimate, the data entered on the Take Off Sheet (i.e., the selected items and their quantities) and the materials or requirements associated with the selected items such as joining materials, required welds, hangers, supports and any other data associated with an item are totaled. , 
generate one or more estimate types based on user input, associate one or more of the plurality of workflows with each of the one or more estimate types, after initiation of an estimate for a project from one of the one or more estimate types, control scheduling of the plurality of interdependent tasks in the one or more workflows associated with the one estimate type, control assignment of that plurality of interdependent tasks to one or more users, and enforce interdependencies within that plurality of interdependent tasks,  present each of the plurality of interdependent tasks to the one or more users to which that interdependent task was assigned (¶0112 A Typical image along with the size boxes and length boxes can be viewed when the user selects a "Pick A Typical" button or menu item in the Take Off Sheet screen or in the Typical Builder Items screen. See FIG. 19. The user can enter all the items in the electronic Take Off Sheet required to install a Typical by selecting a button for Typicals (e.g., see FIG. 5, "Pick a Typical" button) selection from a Take Off Sheet menu, etc. and selecting a Typical from a Typical database or a list of Typicals. The quantities associated with the selected Typical can be added to an existing Take Off Sheet or to a new blank Take Off Sheet. The type of material and additions and modifications to these quantities and items can be made and additional information about these items can be added such as Building, Floor, Area, etc. ¶0068 At step 334, it is determined whether the user wants to calculate an estimate for the input data. If the user selects to calculate an estimate, the data entered on the Take Off Sheet (i.e., the selected items and their quantities) and the materials or requirements associated with the selected items such as joining materials, required welds, hangers, supports and any other data associated with an item are totaled. The material and labor costs and other information are retrieved from pricing databases and a cost estimate is produced at step 338. Factors such as projects scheduled to start in the future may also be used to adjust the cost estimate (e.g., material costs for projects scheduled in the future may be estimated to cost more than if they were scheduled to begin immediately). Thus, the user may manipulate project dates to revise factors such as material and labor cost escalation factors.),  
2Application No. 16/652,611Attorney Docket No. 124083-OOO1USO1determine a cost associated with one or more items of material associated with the project,  and determine a cost associated with one or more items of labor associated with the project, and, present a scaled diagram associated with the project in a graphical user interface, receive input from a user identifying an area of the scaled diagram, determine one or more metrics associated with the identified area of the scaled diagram according to a scale of the scaled diagram, and determine an estimated cost associated with the identified area based on the calculated one or more metrics and cost information, wherein the estimated cost comprises a materials cost portion and a labor cost portion (¶0068 At step 334, it is determined whether the user wants to calculate an estimate for the input data. If the user selects to calculate an estimate, the data entered on the Take Off Sheet (i.e., the selected items and their quantities) and the materials or requirements associated with the selected items such as joining materials, required welds, hangers, supports and any other data associated with an item are totaled. The material and labor costs and other information are retrieved from pricing databases and a cost estimate is produced at step 338. Factors such as projects scheduled to start in the future may also be used to adjust the cost estimate (e.g., material costs for projects scheduled in the future may be estimated to cost more than if they were scheduled to begin immediately). Thus, the user may manipulate project dates to revise factors such as material and labor cost escalation factors. ¶0077 a particular job is located in a confined area thereby increasing the difficulty of a project, the Labor Factor can be increased accordingly to estimate higher labor costs resulting from the increased labor hours required to complete the project. ¶0108 In addition to its use in performing cost estimates of a construction project, the Typical Component Coupler can aid in the design of systems in which two or more fixtures or pieces of equipment are connected. The Typical Component Coupler can provide an automated method of designing and sizing connections between two or more pieces of equipment based on building codes, standard engineering practices and available sizes of coupling items.).  
Although not explicitly taught by Duenke, Homeyer teaches in the analogous art of inferring time estimates in workflow tracking systems:
generate one or more estimate types based on user input, associate one or more of the plurality of workflows with each of the one or more estimate types (¶0020 estimates may be based upon roles of users that perform various tasks and mapping those tasks to the roles. Examples of techniques for performing these types of inferences by which users are mapped to various tasks are described below with reference to FIGS. 2 and 3. FIG. 4 shows an example of a process for performing time estimates, either with or without the benefit of inferred roles. FIG. 5 shows an example of a user interface by which data for these estimates may be gathered. Some embodiments infer roles or infer mappings of people (e.g., user identifiers) to those roles in various workflows based on logged interactions with a project management computer system. In some cases, additional context for software issues is inferred, e.g., based on role or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inferring time estimates in workflow tracking systems of Homeyer with the system for material and labor cost estimating of Duenke for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Duenke ¶0002 teaches that it is desirable to automated procedures produce total estimated material costs, labor hours, units of measure and costs for a project; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Duenke Abstract teaches material and labor cost estimating method and system for estimating the construction costs related to mechanical contracting, electrical contracting, fire protection or processing businesses, and Homeyer Abstract teaches obtaining the workflow instance records and constructing a time-estimation model based on correlation between features of the workflow instance records and durations of time before or during execution of some or all of respective workflow instances; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Duenke at least the above cited paragraphs, and Homeyer at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the inferring time estimates in workflow tracking systems of Homeyer with the system for material and labor cost estimating of Duenke.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Duenke teaches:
Claim 2. The system of claim 1, wherein the one or more metrics comprise at least one of a linear feet measurement, a square feet measurement, or a volume measurement (¶¶0091-0092 Once a graphical image of the Typical is selected and the data boxes are located around or on the graphical image, the user chooses dimensions and lengths for the Typical from a size list and enters the dimension and length values of pipe, ductwork, conduit, etc. into the data boxes around the graphical image. An error message may be displayed if the user tries to enter a dimension into a lineal foot data box. In the same manner, if the Typical is for electrical equipment, the gage and voltage/amperage rating of electrical wiring may alternatively be entered in the data boxes.).  

Duenke teaches:
Claim 3. The system of claim 1, wherein the one or more executable programmed modules are further configured to automatically update the estimated cost in response to identifying a change in the one or more metrics or the cost information (¶0045 Computer 102 may contain material and labor cost estimating software, databases for materials, pricing, reports, and other databases stored locally in its own memory, hard drive, compact disk drive, or other storage device. Once the material and labor cost estimating software is executed, the materials, pricing, and reports databases are updated from materials, pricing, and reports data 108 and vendor pricing data 109 accessed by server 104. Materials, pricing, and reports data 108 and vendor pricing data 109 are downloaded to computer 102, via network 106, for utilization in mechanical cost estimating software.).  

Duenke teaches:
Claim 4. The system of claim 1, wherein the one or more executable programmed modules are further configured to receive and store one or more documents associated with the project (¶0047 materials, pricing, reports, and vendor data may be updated directly from a computer readable disk 114 (e.g., compact disk, magnetic diskette, etc.) containing stored estimating data that is accessed locally by computer 102. ¶0049 Once all of the databases have been established and updated, computer 102 executes the material and labor cost estimating software to generate .  

Duenke teaches:
Claim 5. The system of claim 4, wherein at least one of the one or more documents comprises the scaled diagram associated with the project (¶0092 Once a graphical image of the Typical is selected and the data boxes are located around or on the graphical image, the user chooses dimensions and lengths for the Typical from a size list and enters the dimension and length values of pipe, ductwork, conduit, etc. into the data boxes around the graphical image. An error message may be displayed if the user tries to enter a dimension into a lineal foot data box. In the same manner, if the Typical is for electrical equipment, the gage and voltage/amperage rating of electrical wiring may alternatively be entered in the data boxes.).  

Duenke teaches:
Claim 6. The system of claim 1, wherein the one or more executable programmed modules are further configured to generate one or more reports associated with the project and present one or more reports in a split-screen user interface that comprises a first portion that lists the one or more reports and a second portion that displays a substance of a selected report (Fig. 4 and at least Fig. 14 and ¶0052 if all master files are stored on server 104, when a user of the present invention uses the Copy Down Utility program while on computer network 106, the program compares all the dates and times of each local file accessed by computer 102 to the files on server 104. The Copy Down Utility at step 304 identifies which local databases or files are not current with the databases or files residing on server 104. At step 306, if any file has a newer date and time on server 104 compared to the local file(s) on computer 102, the user is given a choice whether to download the databases which are not current. An exemplary Copy Down Utility screen is illustrated in FIG. 4.).  

Duenke teaches:
Claim 7. The system of claim 1, wherein the one or more executable programmed modules are further configured to present information on a display of a user device, the presented information related to how to use one or more modules of the system (¶0042 The present invention provides systems and methods that assist in determining the amount of labor and material to produce an estimate for construction projects. The present invention overcomes the learning difficulties of the prior art by providing a data entry screen which looks similar to a manual take off sheet used in construction estimating, but which is linked to a database and utilizes step by step messages to help the user remember how to use the program. In addition, the present invention incorporates features to speed up data entry, view estimate data on a screen, compile estimate data to reports, and update databases and pricing.).  

Duenke teaches:
Claim 8. The system of claim 1, wherein the one or more executable programmed modules are further configured to compare two or more estimates for a specific portion of the project (¶0095 The Typical Image and Attribute Builder may also be used to build pictures of a Typical and define the requirements for fixtures and equipment. In the case of plumbing estimates, there are a myriad of configurations that piping in chases can be designed and connected to plumbing fixtures. The present invention provides systems and methods which assist a plumbing contractor and plumbing designer in determining the size of pipes, total fixture units and quantity of items for plumbing fixtures, equipment and foundry according to building codes, plumbing codes, engineering codes, and governmental codes. In addition, the configuration of fixtures and piping are graphically displayed and the total quantity of items required for the piping to these fixtures, equipment, foundry or miscellaneous labor operations are stored in a database.).  

Duenke teaches:
Claim 9. The system of claim 1, wherein the one or more executable programmed modules are further configured to establish communication via a data communication network with a third party software application and receive information from the third party software application and provide information to the third party software application (¶0052 FIG. 3 is an overview flowchart of the mechanical cost estimating process. The process begins at step 302 with the execution of a file updating program (hereinafter referred to as the "Copy Down Utility") which keeps track of all the programs, reports, and files associated with the program. The Copy Down Utility compares the .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 







/KURTIS GILLS/              Primary Examiner, Art Unit 3623